THE event of this cause depends on the validity of the following entry, which is asset ted by the bill, and sustained by the court below, against, an elder grant.
“ May 18th, 1780 — Michael Haynes enters 1000 acres upon a treasury warrant, on the waters of the North Fork of Licking, about sixteen miles, a northeast course, from the Upper Blue-Lick, to rúnup and down the branch for quantity.”
The Upper Blue.Lick is proved to have been notorious, before and at the date of the entry j but there is no proof that the North Fork of Licking was known by that name, until thirteen years after the entry was made.
It is a strong objection to this entry, that it gives the subsequent enquirer such a distance to travel, before it could be tound. It has never yet been decided, how great a distance would be unreasonable. Perhaps, where another object is pointed out at the end of the search, which, if not notorious, was so minutely described, and was so conspicuous, that it could be easily found and certainly discriminated from other objects of the same nature, a distance ef considerable *162length from the starting point, would not be deemed unreasonable ; but, in this case, a branch is the only object that is to aid the search, of which, from the lace of the country, many may be found in a short distance; and there is no means furnished here, of distinguishing tiie branch intended. The distance is not positive; and, according to repeated decisions of this court, under the word, « about” the subsequent adventurer might be required to stop a little short of, or extend the search a little beyond the distance called for. Within the range of this departure, many branches, it is presumed, would occur; and all the means by which he is to distinguish the one intended, are the wáters of the North Fork of Licking. But, suppose it is conceded the one nearest the termination of the distance is the one intended, how is it to be known that it belongs to the North Fork, when, at that time, from any thing apparent in the cause, the stream, at the date of the entry, had not that name notoriously given to it ? The name of this stream is a general call, like the distance from the Lick, designed to point out the neighborhood. If we say it is a north fork by nature, there are many streams branching from that side of Licking, equally entitled to the name* some of which, may and probably do come in a north east direction from the Lick.
These objections we deem fatal to this entry, and the circuit court erred in sustaining it.
The decree must, therefore, be reversed with costs, and directions to the court below there to dismiss the bill with costs.